Name: Commission Regulation (EEC) No 2118/88 of 15 July 1988 amending Regulation (EEC) No 2183/81 laying down rules implementing the system of aid for cotton
 Type: Regulation
 Subject Matter: plant product
 Date Published: nan

 16. 7 . 88 Official Journal of the European Communities No L 186/21 COMMISSION REGULATION (EEC) No 2118/88 of 15 July 1988 amending Regulation (EEC) No 2183/81 laying down rules implementing the system of aid for cotton HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Article 1 Regulation (EEC) No 2183/81 is hereby amended as follows :Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton ('), as last amended by Regulation (EEC) No 2276/87 (2), and in particular Article 1 1 thereof, 1 . The following Article 5a is inserted : 'Article 5a Where, for a given marketing year, there is a difference between the actual production and the estimated production, the maximum quantity fixed by the Council for the following marketing year shall be :  increased by that difference if actual production is less than estimated production,  reduced by that difference in the contrary case . Whereas Council Regulation (EEC) No 1964/87 of 2 July 1987 adjusting the system of aid for cotton introduced by Protocol 4 annexed to the Act of Accession of Greece (3) brought in a maximum guaranteed quantity arrangement ; whereas Article 2 (2) of that Regulation stipulates that if the harvest estimate exceeds the maximum guaranteed quantity, the aid to be granted is to be reduced by application of a coefficient to the guide price ; whereas for each of the marketing years 1987/88 to 1989/90 this reduction may not exceed a fixed percentage ; whereas if actual production is such that the aid paid differs from that which should have been paid the maximum guaranteed quantity for the following marketing years is to be adjusted to compensate for the difference between the two amounts ; However, for the calculation of the difference, actual and estimated production shall be taken into account within the following limits :  a minimum equal to the maximum guaranteed quantity for the marketing year to which it refers, adjusted where necessary in accordance with the first subparagraph, of this Article, and, for the 1987/88 , 1988/89 and 1989/90 marketing years,  a maximum equal to the abovementioned maximum guaranteed quantity plus 225 000 tpnnes, 300 000 and 375 000 tonnes respectively.' Whereas the provisions on the determination of harvest estimates and on the reduction in the aid in line with any overshoot of the maximum guaranteed quantity that must be decided on are contained in Articles 7 and 8 of Regulation (EEC) No 2169/81 ; whereas it is necessary to specify implementing rules for the aid applicable should the maximum guaranteed quantity for the following marketing year be adjusted ; whereas Commission Regulation (EEC) No 2183/81 (4), as last amended by Regulation (EEC) No 505/88 (*), should therefore be amended ; 2. In the first subparagraph of Article 8 (7), equal to the percentage provided for in Article 8^1 ) of Regulation (EEC) No 2169/81 ' is replaced by 'equal to the full amount'. Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, Article 2 (') OJ No L 211 , 31 . 7 . 1981 , p. 2. 0 OJ No L 209, 31 . 7. 1987, p. 5 . 0 OJ No L 184, 3 . 7. 1987, p. 14. (4) OJ No L 211 , 31 . 7. 1981 , p. 35. 0 OJ No L 52, 26 . 2. 1988 , p. 18 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. No L 186/22 Official Journal of the European Communities 16 . 7. 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done , at Brussels, 15 July 1988 . For the Commission Frans ANDRIESSEN Vice-President